Citation Nr: 0933928	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  09-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether termination of the appellant's death pension 
benefits, effective October 1, 2008, based on excessive 
countable income was proper.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to July 
1945.  He died in September 2007.  The appellant is the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision of March 2008 from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The decision terminated the 
appellant's death pension benefits effective October 1, 2008, 
because the appellant's countable income exceeded the maximum 
amount allowed by law.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Effective from October 1, 2008, the appellant's countable 
income minus unreimbursed medical expenses exceeds the 
maximum annual income limitations for death pension benefits.


CONCLUSION OF LAW

From October 1, 2008, the appellant does not meet the income 
criteria for death pension benefit.  38 U.S.C.A. §§ 1541, 
1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

However, the United States Court of Appeals for Veterans 
Claims has held that when the law as mandated by statute, and 
not the evidence, is dispositive of the claim, the above 
provisions are not applicable.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.  The 
Board notes that the essential facts in this case have been 
fully developed and are not in dispute.


As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of this 
title.  38 U.S.C.A. § 1541(a).  Each time there is an 
increase under 38 U.S.C.A. § 5312, the actual rates will be 
published in the "Notices" section of the Federal Register.  
38 C.F.R. § 3.23.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 C.F.R. 
§§ 3.23, 3.273.  Payments from any kind from any source shall 
be counted as income during the 12-month period in which 
received, unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. § 3.271(c).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as if published in VA regulations.  38 C.F.R. § 3.21.  
The MAPR is revised every December 1st and is applicable for 
the following 12-month period.  As noted in the April 2009 
statement of the case, the applicable MAPR in effect on 
December 1, 2007, was $7,498.00, and on December 1, 2008, the 
applicable MAPR was $7,933.00.  See 38 C.F.R. § 3.23(a)(5); 
M21-1, Part I, Appendix B.

For purposes of determining the surviving spouse's income, 
unreimbursed medical expenses of the spouse will be excluded 
if they were in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the spouse (including 
increased pension for family members but excluding increased 
pension because of need for aid and attendance or being 
housebound) as in effect during the 12-month annualization 
period in which the medical expenses were paid.  38 C.F.R. 
§ 3.272(g)(2) (2008).

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income.  Certain un-
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.

In a VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, received in September 2007, the 
appellant reported her current income consisted of her 
receipt of $628 monthly from the SSA.  This equates to an 
amount of $7,536 per year.  This amount differs from that as 
shown as part of a VA Form 21-8947 (compensation and pension 
award sheet), dated in March 2008, which notes $738.40 as 
monthly SSA income received by the appellant; annually, this 
translates to $8,860.  The appellant has also reported $8,165 
for funeral expenses associated with the burial of the 
Veteran.  The Board parenthetically notes that this figure 
differs with the $6,885 reported by the appellant as part of 
a September 2007 VA Form 21-530, Application for Burial 
Benefits.  Deductable medical expenses were noted to be 
$1,156.  See VA Form 21-8947.  The appellant's income for VA 
purposes (IVAP) for 2008 was noted to be $8,078.  Id.  

Initially, the Board again notes that the appellant has 
reported that current income is limited to her receipt of SSA 
payments.  She claims that she is unable to live solely on 
her income received from SSA.  The appellant adds that 
terminating her pension effective October 1, 2008, has made 
it impossible for her to survive.  See VA Form 9, dated in 
June 2009.  As noted, for the period of time in question, 
that beginning effective on October 1, 2008, at which time 
the appellant's nonservice-connected death pension payments 
were reduced to zero dollars due to "excess income" (see 
March 2008 letter to appellant from RO), her annual income 
received from SSA was $738.40 a month ($8,860 annually).  See 
March 2008 VA Form 21-8947, compensation and award sheet.  
Since the appellant's claim essentially is limited to her 
disagreement with the discontinuance of her death pension 
effective from October 1, 2008, the income to be considered 
is the annualized 2007-2008 income.

The appellant's reported medical expenses of $1,156.  The RO 
used that figure as a continuing deduction from October 1, 
2008.  As stated above, unreimbursed medical expenses may be 
used to reduce income to the extent these expenses exceed 5 
percent of the annual pension limit.  38 C.F.R. 
§ 3.272(g)(2)(iii).  Effective December 1, 2007, the annual 
pension limit for a surviving spouse without dependent 
children was $7,498.  Five percent of that amount is $374.50.  
Thus, the medical expenses for 2007 would be reduced to 
$781.50 ($1,156 - $374.50).  The appellant's annual countable 
income for 2007 would then be $8,078.50, total income minus 
unreimbursed medical expenses.

Also, effective December 1, 2008, the annual pension limit 
for a surviving spouse without dependent children was $7,933.  
Five percent of that amount is $396.65.  Thus, the medical 
expenses for 2008 would be reduced to $759.35 ($1,156 - 
$396.65).  The appellant's annual countable income for 2008 
would then be $8,100.65, total income minus unreimbursed 
medical expenses.


As stated above, the maximum allowable rate for a surviving 
spouse with no children for the period from December 1, 2007, 
to December 1, 2008, was $7,498.  The appellant's income from 
SSA of $8,860 exceeds this maximum allowable rate.  Since the 
appellant's income effective from October 1, 2008 (even with 
the subtraction of medical expenses) exceeded the statutory 
limit during the period in question, she is not entitled to 
VA nonservice-connected death pension benefits.  The 
governing criteria in this regard are explicit:  if an 
appellant's annual countable income exceeds the maximum 
annual income limitations for death pension benefits, with 
consideration of specific exclusions, such as unreimbursed 
medical expenses, entitlement to such benefits may not be 
established.

The appellant is advised that should her income change in the 
future or if she should incur significant out-of-pocket 
medical expenses, she may reapply for death pension and her 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the appellant 
does not meet the eligibility requirements for improved death 
pension benefits.


ORDER

Effective from October 1, 2008, entitlement to nonservice-
connected death pension benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


